Citation Nr: 0420835	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  01-04 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
post-operative right hemilaminectomy at L4-L5 residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1995 to May 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which granted service connection for 
postoperative residuals of L4-5 herniated disc with an 
initial evaluation of 10 percent.  

After the veteran filed a September 2000 notice of 
disagreement, a September 2001 determination increased the 
evaluation to 20 percent, and a January 2002 decision 
increased the evaluation to 40 percent.  Although an 
increased rating was granted, the veteran's appeal remains 
pending because the maximum schedular was not assigned.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003), evidentiary development is necessary.

The veteran did not receive appropriate notice of one of the 
changes to the regulations for intervertebral disc syndrome 
during the pendency of his claim.  The United States Court of 
Appeals for Veteran Claims' in DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997), held that the law "precludes an effective 
date earlier than the effective date of the liberalizing . . 
. regulation," but an adjudication should consider whether a 
claimant would "receive a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation."  Accordingly, as adjudication of the 
veteran's claim should be under the old regulations for any 
period prior to the effective date of the new diagnostic 
codes, as well as under the new diagnostic code for the 
period beginning on the effective date of the new provisions, 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003), the veteran 
should be advised of all the potentially applicable 
regulations to his claim.  This should not be accomplished by 
merely utilizing an applicable regulation in the body of the 
decision, as the RO did in this case.  

Particularly, the schedule for rating intervertebral disc 
syndrome effective through September 22, 2002, provided that 
a 20 percent evaluation is warranted for moderate 
intervertebral disc syndrome, with recurring attacks.  A 40 
percent evaluation is in order for severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief.  A 
60 percent evaluation is assigned in cases of pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  

Then, effective September 23, 2002, intervertebral disc 
syndrome (preoperatively or postoperatively) was to be 
evaluated either on the total duration of incapacitating 
episodes over the previous 12 months or by combining (under 
38 C.F.R. § 4.25) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Finally, the revised 
rating schedule for diseases and injuries of the spine 
effective September 26, 2003, provided that intervertebral 
disc syndrome can be assessed under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
if a higher evaluation would result than application of the 
General Rating Formula.  Particularly, incapacitating 
episodes having a total duration of:  At least 6 weeks during 
the past 12 months is 60 percent; at least 4 weeks but less 
than 6 weeks during the past 12 months is 40 percent; at 
least 2 weeks but less than 4 weeks during the last 12 months 
is 20 percent; and at least one week but less than 2 weeks 
during the last 12 months is 10 percent.  Note (1) of the 
section instructed VA to evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71(a).

Here, the veteran did not receive notice of the change 
effective September 23, 2002, which provided two different 
methods to rate intervertebral disc syndrome-either 
according to incapacitating episodes, or according to chronic 
orthopedic and neurologic manifestations.  The latter rating 
criteria is especially apposite for this case, because, as 
revealed in the Loma Linda VA Medical Center treatment 
reports, the veteran continued to have radiating pain down 
his right leg.  For example, in March 2003 the veteran sought 
treatment for radiating pain to the right leg and right foot.  
An April 2003 report noted that he had chronic low back pain 
with radicular symptoms in the right lower extremity.  At a 
June 2003 VA examination, the veteran complained of numbness 
of the entire leg and foot on occasion.  A physical 
examination revealed that the veteran had decreased sensation 
to sharp and dull over the lateral aspect of his right leg 
and the lateral dorsal aspect of his right foot.  Thus, there 
is medical evidence of record that is relevant for the rating 
criteria in effect between September 2002 and September 2003.  

Also, it appears that the veteran failed to report for a VA 
examination in December 2003, the purpose of which was to 
assess the current severity of the intervertebral disc 
disability.  Though in this situation regulation provides 
that the claim shall be rated based on the evidence of 
record, see 38 C.F.R. § 3.655 (2003), because the case is 
being remanded for the reason stated above, the RO should 
again attempt to schedule the veteran for an examination.  
The RO should include in the claims file the letter it sends 
to the veteran notifying him of the examination's date and 
time, as well as the consequences of failing to report.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.

2.  The RO should notify the veteran of 
the rating schedule for diagnostic code 
5923 effective September 23, 2002.

3.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of assessing the current 
severity of the veteran's post-
operative right hemilaminectomy at L4-
L5 residuals, recognized as 
intervertebral disc syndrome.  The 
examination should include range of 
motion studies, and commentary as to 
the extent of any painful motion or 
functional loss due to pain, weakness, 
and fatigability. The RO should forward 
the veteran's claims file for review by 
the VA examiner.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  

4.  Then, the RO should readjudicate 
the veteran's increased rating claim 
for post-operative right 
hemilaminectomy at L4-L5 residuals, 
recognized as intervertebral disc 
syndrome, applying the appropriate 
rating criteria for the relevant time 
period.  If the determination of the 
claim remains unfavorable to the 
veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of time 
to respond before this case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).

	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




